United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 98-3887
                                ___________

John Kellensworth,                     *
                                       *
             Appellant,                *
                                       *
      v.                               * On Appeal from the United States
                                       * District Court for the
Larry Norris, Director, Arkansas       * Eastern District of Arkansas.
Department of Correction; M. D. Reed, *
Warden, Arkansas Department of         * [Not to be published]
Correction; Gaylon Lay, Assistant      *
Warden, Arkansas Department of         *
Correction; Bill Terry, Control/       *
Movement Sgt., Cummins Unit,           *
Arkansas Department of Correction;     *
D. W. Tate, Captain/Admin, Arkansas *
Department of Correction,              *
                                       *
             Appellees.                *
                                  ___________

                        Submitted: May 23, 2000
                            Filed: June 14, 2000
                                ___________

Before RICHARD S. ARNOLD, BOWMAN, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.
       John Kellensworth, an Arkansas inmate, appeals the District Court’s1 28 U.S.C.
§ 1915A dismissal of his 42 U.S.C. § 1983 suit against several Arkansas Department
of Correction (ADC) officials. Kellensworth alleged that ADC’s practice of randomly
double-celling inmates in administrative segregation--resulting in his temporary
placement with an inmate whom Kellensworth feared, which caused him to suffer
mental anguish--constituted deliberate indifference. Before he filed the complaint,
Kellensworth was released from administrative segregation. The District Court
dismissed the complaint as one that was not cognizable under 42 U.S.C. § 1997e(e) (no
federal civil action may be brought by prisoner for mental or emotional injury without
prior showing of physical injury). After this appeal was filed, we appointed counsel
for Kellensworth and invited appellees to file a brief. The matter has now been fully
briefed, and--after considering the record and the parties’ arguments--we conclude that
the District Court’s dismissal was proper. Accordingly, we affirm.

       Considered as an action for damages, the complaint is barred by 42 U.S.C.
§1997e(e). No allegation of physical injury is made, nor has plaintiff suggested that he
suffered any actual physical injury. The complaint also requests injunctive relief. Even
if such relief is not barred by §1997e(e), a question we need not now decide, dismissal
of the instant complaint was proper. The plaintiff is no longer in administrative
segregation, and therefore lacks standing to complain of random double-celling unless
he can show that he is in substantial and immediate danger of being double-celled
again. See, e.g., O'Shea v. Littleton, 414 U.S. 488, 495-96, 502 (1974). No such
showing has been made here.

      Also pending before us is Kellensworth’s pro se filing entitled “Amendment to
Correct Defective Pleading,” which we construe as a motion to amend his trial-court
pleadings, and deny.


      1
       The Honorable Elsijane Trimble Roy, United States District Judge for the
Eastern and Western Districts of Arkansas, now retired.
                                          -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                             -3-